                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                    CENTRAL DIVISION

 CONTINENTAL WESTERN                            )
 INSURANCE COMPANY,                             )
                                                )
                   Plaintiff,                   )
                                                )
 v.                                             )       No. 2:20-cv-04063-NKL
                                                )
 ASAP HAULING LLC and MICHAEL                   )
 KRUMM,                                         )
                                                )
                   Defendants,                  )
                                                )
 v.                                             )
                                                )
 NAUGHT-NAUGHT INSURANCE                        )
 AGENCY,                                        )
                                                )
 Third-Party Defendant.

                                              ORDER

           In this declaratory judgment action four motions are pending. Third-Party Defendant

Naught Naught Insurance Agency moves to dismiss Defendant Michael Krumm’s Amended

Third-Party Complaint and Defendant ASAP Hauling’s Amended Third-Party Complaint for

failure to state a claim. Docs. 57, 58. Continental Western moves to strike Krumm’s Third-

Party Complaint and ASAP’s Third-Party Complaint as prejudicial and unmeritorious. Docs. 63,

64. The Court heard oral argument on December 18, 2020. For the reasons discussed below,

Naught’s motion to dismiss ASAP’s third-party complaint is denied. Naught’s motion to dismiss

Krumm’s third-party complaint is granted in part and denied in part. Continental Western’s

motions to strike are denied.

      I.      Background




                                                    1

            Case 2:20-cv-04063-NKL Document 95 Filed 01/15/21 Page 1 of 12
       Continental Western filed this action for declaratory judgment on April 20, 2020 against

ASAP and Krumm. Doc. 1. Continental Western’s suit seeks a declaration that Continental

Western had no duty to defend ASAP or to indemnify ASAP for any judgment or settlement

entered in a state tort action between Krumm and ASAP. In that underlying state action Krumm

alleges that ASAP’s employee negligently unloaded a trailer, injuring Krumm. Doc. 1, at ¶¶ 6,

12.

       Krumm and ASAP each filed amended third-party complaints against Naught Naught

Insurance Agency. In his amended third-party complaint, Krumm alleges that insurance policies

issued by Continental Western to ASAP were procured by Naught, and that Naught thus owed a

fiduciary duty to ASAP. Doc. 54, p. 6. Krumm claims that Naught breached its fiduciary duty

by failing to bind coverage for the trailer at issue in the underlying state suit. Doc. 54, p. 8.

Krumm requests a declaration that (1) Naught was Continental Western’s agent; (2) Naught

breached its fiduciary duty to ASAP; and (3) Naught negligently failed to bind coverage when it

knew or should have known that ASAP had purchased a new trailer. Doc. 54, p. 8. Naught asks

the Court to dismiss Krumm’s third-party complaint because impleader is not permitted in a

declaratory judgment action, Krumm’s claims are not ripe, and Krumm failed to state claims

upon which relief can be granted. Doc. 60.

       ASAP’s amended third-party complaint seeks the same relief that Krumm seeks in his

third-party complaint. Doc. 53, pp. 8-9. Naught asks the Court to dismiss ASAP’s third-party

complaint because ASAP assigned any claims it may have had against Naught to Krumm, lacks

standing to sue, and fails to state a claim upon which relief can be granted. Doc. 59, p. 1.

       Finally, Continental Western seeks to strike Krumm and ASAP’s amended third-party

complaints, arguing it would be prejudiced because Krumm and ASAP are effectively seeking



                                                   2

         Case 2:20-cv-04063-NKL Document 95 Filed 01/15/21 Page 2 of 12
relief against Continental Western without naming Continental Western as a third-party

defendant. Docs. 63, 64. The Court first addresses Naught’s motions to dismiss, then turns to

Continental Western’s motions to strike.

   II.      Naught’s Motions to Dismiss

         If a third-party complaint fails to state a claim upon which relief can be granted, the third-

party complaint is subject to dismissal under Rule 12(b)(6). Similarly, if the third-party

complaint states a claim that lacks jurisdiction, the complaint is subject to dismissal under Rule

12(b)(1). The Court should accept as true the facts alleged in the third-party complaint. Mattes

v. ABC Plastics, Inc., 323 F.3d 695, 697-98 (8th Cir. 2003).

         A. ASAP’s Third-Party Complaint

         Naught argues ASAP’s third-party complaint fails to state a claim because ASAP

assigned any claims it might have had against Naught to Krumm under Mo. Rev. Stat. § 537.065.

Doc. 59, pp. 1-2. Mo. Rev. Stat. § 537.065 permits an injured party and a tortfeasor to limit

recovery for a tort to specific assets or insurance contracts. Knight by and through Knight v.

Knight, 609 S.W.3d 813, 821 (Mo.App. 2020). ASAP and Krumm entered into such an

agreement. Docs. 53, 54. The relevant question here is what rights were assigned to Krumm by

ASAP as a result of that agreement.

         Under Missouri law, the “general rule is that an absolute assignment of an entire right or

interest works as a divestiture of all rights or interests of the assignor; and, for the purpose of

maintaining a civil action, the assignee becomes the real party in interest.” Daniele v. Mo. Dep’t

of Conservation, 282 S.W.3d 876, 880 (Mo.App. 2009); McMullin v. Borgers, 806 S.W.2d 724,

731 (Mo.App. 1991). But here, ASAP asserts that “the assignment does not preclude ASAP

from bringing any claims against Naught-Naught together with Krumm. In fact, the terms of the



                                                   3

          Case 2:20-cv-04063-NKL Document 95 Filed 01/15/21 Page 3 of 12
agreement between Krumm and ASAP specifically allow ASAP to pursue such claims.” Doc.

69, p. 3. They have also represented to the Court during oral argument that the assignment was

partial. Relying on these representations by counsel, the Court finds ASAP has standing to bring

its claims, and Naught’s motion to dismiss ASAP’s third-party complaint is denied.

        B. Krumm’s Third-Party Complaint

              i.    Third-Party Practice

        Naught contends that Krumm’s third-party complaint constitutes improper third-party

practice because the language of Rule 14 precludes a third-party complaint in a declaratory

judgment action. Doc. 60, p. 1. Federal Rule of Civil Procedure 14(a)(1) provides that “[a]

defending party may, as third-party plaintiff, [file a complaint against] a nonparty who is or may

be liable to it for all or part of the claim against it.” Fed. R. Civ. P. 14(a)(1). District courts are

split on the question of whether Rule 14 allows impleader in declaratory judgment actions, and

the Eighth Circuit has not held one way or the other.

        Some courts have held that because a declaratory judgment action does not seek to hold

the third-party plaintiff liable for any claims, impleader is improper. See, e.g., U.S. Fire Ins. Co.

v. Reading Mun. Airport Auth. et al., 130 F.R.D. 38, 39 (E.D. Pa. 1990) (finding that because

there was no claim for money damages, the impleaded party could not be liable to the original

defendants for any part of that claim); 839 Cliffside Ave. LLC v. Deutsche Bank Nat’l Trust Co.,

2016 WL 5372804, at *4-6 (E.D.N.Y. Sept. 26, 2016). These cases argue that a third-party

action is not “contingent” for the purposes of Rule 14 because the third-party plaintiff would

only seek recovery from the third-party defendant if the original plaintiff prevails on its

declaratory judgment action. 839 Cliffside, 2016 WL 5372804, at *5.




                                                   4

         Case 2:20-cv-04063-NKL Document 95 Filed 01/15/21 Page 4 of 12
       However, other courts have held that a declaratory judgment could still cause a harm or

loss “to the original defendant for which the impleaded defendant may be liable.” State College

Area Sch. Dist. v. Royal Bank of Canada, 825 F.Supp.2d 573, 579-81 (M.D. Pa. 2011). Thus,

many courts have rejected this narrow reading of Rule 14 because it contravenes the purpose of

Rule 14, which is to promote judicial economy through avoiding a circuity of actions. See, e.g.,

Am. Fidelity & Cas. Co., Inc. v. Greyhound Corp., 232 F.2d 89, 91-92 (5th Cir. 1956) (holding

that in a declaratory judgment action, it was proper to allow a third-party tort claim under Rule

14); State College Area Sch. Dist., 825 F.Supp.2d at 579-81; Hartford Fire Ins. Co. v.

Harborview Marina & Yacht Club Comm. Ass’n., Inc., 2017 WL 2865016, at *5 (D. Md. July 5,

2017); China Energy Corp. v. Hill, 2014 WL 12647734, at *2-3 (D. Nev. June 13, 2014).

Accordingly, courts have permitted third-party claims to be pursued where “the facts in the

[declaratory action] and the third-party action were related closely enough to further the policy of

Rule 14 by permitting the impleader.” Federal Home Loan Mortgage Corporation v. Kantz,

2018 WL 1535465, at *4 (M.D. Tenn. Mar. 29, 2018) (citing American Fidelity, 232 F.2d at 92);

see also Navigators Ins. Co. v. Univ. of Louisville Foundation, Inc., 329 F.R.D. 557, 562 (W.D.

Ky. 2019); Lincoln Gateway Realty Co. v. Carri-Craft, Inc., 53 F.R.D. 303, 306 (W.D. Mo.

1971) (“[I]t is clear that impleader under Rule 14 requires that the liability of the third party be

dependent upon the outcome of the main claim.”).

       The facts here are closely related and interdependent. Continental Western seeks a

declaration that its insurance policy did not cover the trailer at issue, and Krumm seeks a

declaration that if there is no coverage, then Naught breached its fiduciary duty by failing to bind

coverage. Whether Naught breached its duty and whether the trailer was insured are directly

related to Continental Western’s declaratory judgment action. Moreover, if Continental Western



                                                  5

         Case 2:20-cv-04063-NKL Document 95 Filed 01/15/21 Page 5 of 12
prevails, Krumm will incur a loss, for which Naught may be liable. State College Area Sch.

Dist., 825 F.Supp.2d at 579-81 (permitting impleader in declaratory judgment action because the

original defendant may have faced a harm or loss attributable to the impleaded defendant).

Under these circumstances, Krumm’s Rule 14 impleader claim will promote judicial economy

and consistency. American Fidelity, 232 F.2d at 92 (allowing impleader to promote judicial

economy); Navigators Ins. Co., 329 F.R.D. at 562 (permitting impleader where facts were

similar to promote judicial economy); State College Area Sch. Dist., 825 F.Supp.2d at 582.

             ii.   Ripeness

       Naught argues that Krumm’s claim is not ripe because any purported claim against

Naught is contingent upon a judgment in Continental Western’s favor. Doc. 60, p. 2. Often the

impleading party’s liability will not yet be established at the time that the third-party complaint is

filed because the original plaintiff’s claims will not yet have been fully adjudicated. Williams v.

Ford Motor Credit Co., 627 F.2d 158, 160 (8th Cir. 1980) (finding that “impleader is designed to

decide contingent liability”). Refusing to allow a third-party plaintiff to join a third-party

defendant who may be liable to him would wholly obviate the purpose of third-party practice

contrary to Rule 14’s goal of judicial efficiency. State College Area School Dist., 825 F.Supp.2d

at 583. While Continental Western’s claims have not yet been fully adjudicated, Krumm’s

claims against Naught are nonetheless ripe.

       C. Failure to State a Claim

       A complaint should not be dismissed for failure to state a claim unless it appears beyond

doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him

to relief. Stodghill v. Wellston School Dist., 512 F.3d 472, 476 (8th Cir. 2008). The Court “must




                                                  6

         Case 2:20-cv-04063-NKL Document 95 Filed 01/15/21 Page 6 of 12
accept as true all of the complaint’s factual allegations and view them in the light most favorable

to” the third-party plaintiff. Burton v. Richmond, 276 F.3d 973, 975 (8th Cir. 2002).

                        a.    Breach of Fiduciary Duty

       Naught argues that Krumm failed to state a claim for breach of fiduciary duty because he

failed to allege facts that ASAP specifically asked Naught to add the trailer and that ASAP

suffered damages. Doc. 60, p. 4. Under Missouri law a claim for breach of fiduciary duty

requires (1) the existence of a fiduciary duty, (2) breach, (3) causation, and (4) damages. Brown

v. Adtalem Global Education, Inc., 421 F.Supp.3d 825 (W.D. Mo. 2019).

       As to whether Krumm alleged facts that ASAP asked Naught to add the trailer, the Court

finds Krumm’s third-party complaint is adequate. Krumm alleges that the “agents, employees

and owners of ASAP communicated the purchase of the new trailer to Plaintiff both directly and

by informing Naught” and that Naught was “informed of the new trailer purchase on several

occasions for the purpose of binding coverage for the new trailer and was informed within thirty

(30) days of the purchase of the new trailer.” Doc. 54, p. 7. Accepting these factual allegations

as true, Krumm has sufficiently pled facts to show that ASAP specifically asked Naught to add

the trailer. Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir. 2011) (instructing district courts

draw all reasonable inferences in favor of the nonmovant on a motion to dismiss).

       As to damages, however, it is undisputed that Krumm failed to plead damages in his

third-party complaint. Doc. 68, p. 8; Doc. 86. During oral argument, counsel for Krumm and

ASAP stated that ASAP suffered damages. However, damages are not pled in the complaint,

and without alleging damages Krumm cannot pursue a claim for breach of fiduciary duty.

Naught’s motion is granted on this point. However, at oral argument counsel for Krumm and




                                                 7

         Case 2:20-cv-04063-NKL Document 95 Filed 01/15/21 Page 7 of 12
ASAP sought leave to amend in the event the Court granted Naught’s motions to dismiss.

Krumm and ASAP are given fourteen days to amend the third-party complaints accordingly.

                          b.    Declaratory Judgment

        Naught argues that a declaratory judgment action may not be brought for the

determination of a tort claim. Doc. 60, p. 3. Krumm responds that both the language of the

Declaratory Judgment Act and Eighth Circuit precedent permit declaratory judgment actions for

the determination of tort claims. Doc. 68, p. 7. In Gopher Oil, the Eighth Circuit considered

whether tort liability claims were ripe for declaratory judgment, ultimately finding that the

claims were not ripe because no facts indicated an immediate threat of harm and thus no actual

controversy existed. Gopher Oil Co. v. Bunker, 84 F.3d 1047, 1051 (8th Cir. 1996). Krumm

argues this consideration demonstrates that if immediate threat of harm did exist then declaratory

judgment actions for determination of ripe tort claims would be proper. Doc. 68, p. 7.

        District courts entertain declaratory judgment actions brought for the determination of

tort claims, including claims for breach of fiduciary duty. See, e.g., Waters v. Armenian

Genocide Museum & Memorial, Inc., 692 F.Supp.2d 57, 61 (D.C.C. 2010) (addressing the

plaintiffs’ claim for declaratory judgment that an opposing party had breached its fiduciary duty).

This practice is supported by the language of the Declaratory Judgment Act which states that,

“[i]n a case of actual controversy within its jurisdiction, . . . any court . . . may declare the rights

and other legal relations of any interested party seeking such declaration.” 28 U.S.C. § 2201(a).

A “case of actual controversy” refers to the “type of cases and controversies that are justiciable

under Article III.” U.S. Water Services, Inc. v. ChemTreat, Inc., 794 F.3d 966, 971 (8th Cir.

2015) (quoting MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007)). Krumm’s case

for declaratory judgment against Naught is justiciable if Krumm has a legally protectable interest



                                                    8

         Case 2:20-cv-04063-NKL Document 95 Filed 01/15/21 Page 8 of 12
at stake, a substantial controversy exists between the parties with genuinely adverse interests,

and the controversy is ripe. Clifford Hindman Real Estate, Inc. v. City of Jennings, 283 S.W.3d

804, 806 (Mo.App. 2009) (citing Missouri Health Care Ass’n v. Attorney General of the State

Missouri, 953 S.W.2d 617, 620 (Mo. banc 1997)); State Farm Fire & Cas. v. Aberici, 852

S.W.2d 388, 392 (Mo.App. 1993). As discussed above, ASAP assigned some rights to Krumm,

providing Krumm with the requisite legally protectable interest. Mo. Rev. Stat. § 537.065.

Clearly a controversy exists because the parties dispute whether Naught owed and breached a

fiduciary duty to ASAP. Finally, as discussed above, the issues presented are ripe for

adjudication. Accordingly, the Court finds that a declaratory judgment action may be brought

for this tort claim.

           Naught also argues that Krumm is utilizing his claim for declaratory judgment as a

mechanism to plead breach of fiduciary duty without having to allege damages, and that Naught

is entitled to litigate all elements of Krumm’s claims. Doc. 72, p. 3. The Court agrees and has

granted the motion to dismiss on this ground. However, Krumm and ASAP have fourteen days

to amend the third-party complaints to include allegations of damages.

    III.      Plaintiff’s Motions to Strike

           Continental Western argues that the third-party complaints are prejudicial because

Krumm and ASAP seek relief against Continental Western without naming Continental Western

as a third-party defendant. Doc. 63, p. 4; Doc. 64, p. 4. Continental Western asks the Court to

strike all portions of the third-party complaints asserting claims against Continental Western or

seeking relief against Continental Western. See Advisory Committee Notes to the 1963

Amendment to Federal Rule 14(a)(4) (explaining “the court has discretion to strike the third-

party claim if it is obviously unmeritorious and can only delay or prejudice the disposition of the



                                                   9

            Case 2:20-cv-04063-NKL Document 95 Filed 01/15/21 Page 9 of 12
plaintiff’s claim…”). Continental Western fears that adjudication of the third-party complaints

could create adverse binding law in Continental Western’s case without Continental Western’s

involvement. Krumm and ASAP argue that Continental Western is named as a counter

defendant in the counterclaims, and the counterclaims seek the same relief as the third-party

complaints such that Continental Western will be involved in the adjudication and there is no

concern for prejudice. Doc. 67, p. 4.

       The counterclaims are almost word for word the same as the third-party complaints.

Docs. 53, 54. Continental Western answered the counterclaims and denied many of the

allegations therein. For example, in both his counterclaim and third-party complaint Krumm

alleges that “[s]ince Plaintiff was duly “told” of the purchase of the new trailer, Plaintiff’s denial

of coverage and of its duty to indemnify and defend ASAP is without just cause or excuse, and is

in bad faith.” Doc. 54. In its answer, Continental Western denied that claim. Doc. 62. Yet

Continental Western claims that Krumm’s failure to name Continental Western as a party

“subverts Continental Western’s ability to respond to claims that could fundamentally impact it.”

Doc. 71, p. 3. However, Continental Western did not provide a single example of an allegation

made in the third-party complaints that Continental Western did not have an opportunity to admit

or deny in its answers to the counterclaims. In the absence of any concrete examples of

prejudice, the Court remains unconvinced that Continental Western will not have an opportunity

to respond or participate in issues that may affect it.

       Continental Western also expresses concern that Naught will erroneously “admit”

allegations in the third-party complaints that reference Continental Western. Even if Naught and

Continental Western respond to the same allegations differently, Continental Western will not be




                                                  10

        Case 2:20-cv-04063-NKL Document 95 Filed 01/15/21 Page 10 of 12
bound by Naught’s contradictory responses, so this is not a basis for granting Continental

Western’s motions to strike.

         Finally, Continental Western emphasizes the importance of form to ensure a fair

opportunity for defendants to challenge claims and to seek appropriate relief. Doc. 71, p. 3. Yet

Krumm and ASAP adhered to the proper form. Rule 13(a) allows a defendant to file a

counterclaim to assert any claims he has against a plaintiff, including claims for declarative

relief. Krumm and ASAP filed counterclaims against Continental Western, providing

Continental Western with notice of the claims and relief sought against it. Kuelbs v. Hill, 2010

WL 2541631, at *1 (W.D. Ark. May 27, 2010) (finding that the defendant’s claims against the

plaintiff were properly pled as counterclaims under Rule 13(a)). Krumm and ASAP are not also

required to name Continental Western as a third-party defendant under Rule 14, and in fact could

not as Rule 14 operates to add nonparties to litigation, and as the original plaintiff, Continental

Western is not a nonparty. See Fed. R. Civ. P. 14 (explaining that third-party plaintiffs may add

a “nonparty”). Because Continental Western has been notified of the claims and relief sought

against it in the counterclaims and will have every opportunity to participate in the adjudication

of those claims, Continental Western faces no prejudice by not also being named in the third-

party complaints which seek identical relief. The motions to strike Krumm’s third-party

complaints, Docs. 63, 64, are denied.

   IV.      Conclusion

         Naught’s motion to dismiss ASAP’s third-party complaint, Doc. 57, is denied. Naught’s

motion to dismiss Krumm’s third-party complaint, Doc. 58, is granted in part and denied in part.

Krumm and ASAP have fourteen days from the date of this Order to amend the third-party

complaints. Continental Western’s motions to strike, Docs. 63, 64, are denied.



                                                 11

         Case 2:20-cv-04063-NKL Document 95 Filed 01/15/21 Page 11 of 12
                                           /s/ Nanette K. Laughrey
                                           NANETTE K. LAUGHREY
                                           United States District Judge

Dated: January 15, 2021
Jefferson City, Missouri




                                      12

        Case 2:20-cv-04063-NKL Document 95 Filed 01/15/21 Page 12 of 12
